                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM JOHNAKIN,
     Plaintiff,

        v.                                            CIVIL ACTION N0.19-CV-3989

BERKS COUNTY JAIL SYSTEM, et al, :
    Defendants.

                                              ORDER

        AND NOW, this      Jt>~ y of September, 2019, upon consideration of Plaintiff William
Johnakin's Motion to Proceed In Forma Pauperis (ECF No. I), his Prisoner Trust Fund Account

Statement (ECF No. 2), and his prose Complaint (ECF No. 3), it is ORDERED that:

        I.       Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       Johnakin, #2017-0799, shall pay the full filing fee of$350 in installments,

pursuant to 28 U.S.C. § l 915(b), regardless of the outcome of this case. The Court directs the

Warden of Berks County Jail System or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Johnakin's inmate account; or (b) the

average monthly balance in Johnakin's inmate account for the six-month period immediately

preceding the filing ohhis case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Johnakin's

inmate trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month's income credited to

Johnakin's inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.
       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

Berks County Jail System.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

for the reasons stated in the Court's Memorandum as follows: Johnakin's claim against Berks

County Jail System and his claims based on grievances are DISMISSED WITH PREJUDICE.

The balance of Johnakin's Complaint is DISMISSED WITHOUT PREJUDICE.

       6.      Johnakin may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Johnakin' s claims against each defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this case to

state a claim and may not reassert any claim dismissed with prejudice. When drafting his

amended complaint, Johnakin should be mindful of the Court's reasons for dismissing the claims

in his initial Complaint as explained in the Court's Memorandum. Upon the filing of an

amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       7.      The Clerk of Court is DIRECTED to send Johnakin a blank copy of the Court's

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Johnakin may use this form to file his amended complaint if she chooses to do so.

       8.      If Johnakin fails to file an amended complaint in accordance with this Order, his
case may be dismissed for failure to prosecute without further notice.

                                             BY THE COURT:
                                                                  \..




                                             PETRESE B. TUCKER, J.
